Citation Nr: 1206290	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  03-20 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an extension of the appellant's delimiting date for the use of educational assistance benefits under Chapter 1606, Title 10, United States Code.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August to November 1983 and additional U.S. Air Force Reserve service through September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 administrative decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied an extension of the appellant's delimiting date for the use of educational assistance benefits under Chapter 1606, Title 10, United States Code.  Because the Veteran currently resides within the jurisdiction of the RO in Los Angeles, California, that facility retains jurisdiction. 

The Board denied the Veteran's claim in December 2007.  The Veteran timely appealed the Board's December 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2009 decision, the Court vacated and remanded the Board's December 2007 decision.   The Veteran subsequently requested a Board hearing because the Veterans Law Judge who had conducted her prior hearing (and who signed the challenged December 2007 decision) was no longer employed at the Board.  In August 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, to schedule this hearing.  Pursuant to the Board's August 2010 remand, a Travel Board hearing was held at the RO in January 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

Unfortunately, as is explained below, the appeal is REMANDED again to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on her part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of entitlement to an extension of the delimiting date for the use of educational assistance benefits under Chapter 1606, Title 10, United States Code, can be adjudicated.

As noted in the Introduction, this appeal was before the Board most recently in May 2011 when a remand was issued in order to accomplish certain development.  A review of the claims file indicates that the development requested by the Board in its most recent remand in May 2011 was not accomplished with respect to the Veteran's claim of entitlement to an extension of the delimiting date for the use of educational assistance benefits under Chapter 1606, Title 10, United States Code.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.

In its May 2011 remand, the Board directed the RO/AMC to provide the Veteran with VCAA notice specific to her claim of entitlement to an extension of the delimiting date for the use of educational assistance benefits under Chapter 1606, Title 10, United States Code.  The Board also directed the RO/AMC to determine whether there were additional relevant records pertinent to this claim at the RO's in Muskogee, Oklahoma, and/or Oakland, California.  The Board further directed the RO/AMC to contact the Social Security Administration (SSA) and request the Veteran's complete SSA records.  Finally, the Board directed the RO/AMC to readjudicate the Veteran's claim.

To date, none of the development requested by the Board in its May 2011 remand has been accomplished.  It appears that the Veteran's claims file, along with a copy of this remand, was sent to the AMC in May 2011.  An "RO Jurisdiction Flash" signed by AMC personnel and dated on May 19, 2011, indicates that the AMC declined jurisdiction of this remand because it involved an education claim.  No further action was taken on the claim and it was returned to the Board in January 2012.  Given the foregoing, this matter must be remanded again to the RO.  See Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1.  As requested in the Board's May 2011 remand, review the claims file and ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000 (VCAA) is completed with respect to the currently appealed claim.  Any VCAA notice must be sent to the Veteran and her service representative and be specific to the currently appealed claim.  A copy of any VCAA notice issued to the Veteran and her service representative must be included in the claims file.

2.  As requested in the Board's May 2011 remand, make a determination as to whether there any additional relevant records submitted by the Veteran located at either the Oakland or Muskogee RO.  Following a search of these facilities, if it is determined that no additional records exist, then the Veteran and her service representative should be notified of this fact and asked to re-submit all records previously submitted on August 18, 2003, and on September 16, 2003.  Documentation of any search(es) of the Oakland and/or Muskogee RO's for additional relevant records submitted by the Veteran in August and September 2003 should be included in the claims file.  A copy of any letter sent to the Veteran and her service representative also should be included in the claims file.

3.  As requested in the Board's May 2011 remand, contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on her application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

